UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7521


BRIAN PARKS,

                     Petitioner - Appellant,

              v.

DONALD F. AMES, Superintendent,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Thomas E. Johnston, Chief District Judge. (2:20-cv-00691)


Submitted: March 28, 2022                                         Decided: March 31, 2022


Before MOTZ and WYNN, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Parks, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Parks seeks to appeal the district court’s order denying relief on his 28 U.S.C.

§ 2254 petition. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. See Buck v. Davis,

137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural grounds,

the prisoner must demonstrate both that the dispositive ruling is debatable, and that the

petition states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler,

565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Parks has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Parks’

motion to appoint counsel, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2